DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species III in the reply filed on 5/16/22 is acknowledged.  
However, the requirement is withdrawn as claim 1 has been found to be both GENERIC and ALLOWABLE.  Therefore, claims labeled “withdrawn” in the amendment of 5/16/22 have been rejoined and have been examined.  

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
	1)  The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

2)  In claims 8, 9 and 10, “the first/second oblique side” [lines 3-4] is confusing.  Applicant should replace this language with --the first oblique side and the second oblique side— or similar language to clarify the structure being claimed.  Appropriate correction is required.

3)  The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements and limitations must be shown or the features canceled from the claims:
1)  The third bump unit, arranged between the first bump unit and the second bump unit, comprising multiple first double-sided sawteeth, having the same tooth-width and the tooth-depth gradually increases in the radial direction from the central axis toward the lens edge [emphasis added; see claim 3]; and
2)  Each first double-sided sawtooth comprises a third oblique side close to the central axis of the lens and a fourth oblique side close to the lens edge, the third oblique side and the fourth oblique side intersect at top of the first double- sided sawtooth; the width of the projection of the third oblique side on the entrance plane gradually 17/486,1285increases in the radial direction from the central axis toward the lens edge and the width of the projection of the fourth oblique side on the entrance plane gradually decreases in the radial direction from the central axis toward the lens edge [see claim 14].
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al. (2013/0051029) discloses a lens having a first bump which appears to meet the limitations of claim 1 but the second bump fails to show a tooth width which gradually decreases.
Ieda et al. (7,733,580) discloses a lens having a first bump which appears to meet the limitations of claim 1 but the second bump fails to show a tooth width which gradually decreases.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
In a Fresnel lens comprising an entrance plane and an exit plane with multiple bump units thereon, wherein the multiple bump units comprise a first bump unit and a second bump unit and on one side of the central axis of the lens, the first bump unit and the second bump unit are placed successively in the radial direction from the central axis toward the lens edge; on the other side of the central axis of the lens, the first bump unit and the second bump unit are also placed successively in the radial direction from the central axis toward the lens edge, the bump units on both sides of the lens are symmetrical, prior art fails to show or suggest the first bump unit comprising multiple first orthogonal sawteeth, wherein the first orthogonal sawteeth have the same tooth-width and their tooth-depth gradually increases in a radial direction from a central axis of the Fresnel lens toward an edge of the Fresnel lens; and the second bump unit comprising multiple second double-sided sawteeth, wherein the second double-sided sawteeth have the same tooth-depth and their tooth-width gradually decreases in the radial direction from the central axis toward the lens edge.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/           Primary Examiner, Art Unit 2875